DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 and 20 of U.S. Patent No. 10,272,661. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 12 teaches affixing first and second ends of a pad guide to first and second edge locations on the panel, and moving the first end in a first direction using an actuator, and claim 20 teaches the pad guide is configured to bend (extend in a second direction perpendicular to the first direction), so it would have been obvious to one of ordinary skill in the art at the time of the invention that the same pad would bend during the method of claim 12.
Claim 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 and 20 of U.S. Patent No. 10,272,661. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 12 teaches affixing the two ends of the pad guide to first and second locations on the pad and pulling the ends toward each other and it would have been obvious to one of ordinary skill in the art at the time of the invention to locate the pad ends on opposite ends in order to grip the pad without it being ejected from the side.
Claims 13 and 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 and 20 of U.S. Patent No. 10,272,661. Although the claims at issue are not identical, claim 13 recites pulling the second end from a third position to a fourth using a second actuator, and it would have been obvious to one of ordinary skill in the art at the time of the invention to use the same actuator to reduce apparatus components, and there would have been a reasonable expectation of predictably moving the pad ends with one or more actuators (MPEP 2144.04).
Claim 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 13 and 20 of U.S. Patent No. 10,272,661. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 12 and 13 teaches moving both ends, and it would have been obvious to one of ordinary skill in the art at the time of the invention to move the ends toward each other simultaneously because there would have been a reasonable expectation that the pad will be pulled together moving the ends simultaneously or alternately (MPEP 2141; KSR).
Claim 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 19 and 20 of U.S. Patent No. 10,272,661. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 19 requires affixing the pad guide to four edge locations and moving a first end of the pad guide toward a second end, but does not teach bending.  However, claim 20 recites “the pad guide extends in a second direction perpendicular to the first direction by an amount dependent on an amount of the reduction of length”, wherein it would have been obvious to one of ordinary skill in the art at the time of the invention to bend the pad guide of claim 19 as an expected result of pressing the sides together in parallel to move a portion of the pad perpendicularly (MPEP 2141).
Claim 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12, 19 and 20 of U.S. Patent No. 10,272,661. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 12 teaches moving the ends toward each other, and it would have been obvious to one of ordinary skill in the art at the time of the invention to perform the per se obvious (MPEP 2144.04).




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “diameter of the pad” in line 5 (twice), but the claim does not require the pad to be circular, so “a diameter of the pad” would not be defined for any pad having a non-circular shape.
Claim 5 recites the limitation "the first distance from the first edge location" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 5 recites “moving … from a third position … to a third position” in lines 1-2, but the claim does not define a manner in which moving at the same location would change the first distance to the third distance.




Allowable Subject Matter
Claims 10-11 and 13-16 and 19 would be allowable if applicant timely files a Terminal Disclaimer, as discussed above.
Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and if applicant files a Terminal Disclaimer, as discussed above.
Claims 17, 18, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Edge grip peeling methods similar to those claimed are known in the art, as disclosed by NAKAMURA (US 8,701,734), LIM (US 6,503,130), CHOI et al. (US 2017/0077459), FEHKUHRER (US 2016/00329235), BURGGRAF et al. (US 9,296,193), and YOUNG et al. (US 9,165,802). The prior art of record does not teach or fairly suggest a method of removing a pad comprising affixing a first end of a pad guide to a first edge location wherein the first end is moved from a first position a first distance from a second edge to a second position a second distance from the second edge, where the first distance is greater than a diameter or width of the pad and the second distance is less than a diameter of the pad; or wherein the .


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nickolas R Harm whose telephone number is (571)270-7605. The examiner can normally be reached 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICKOLAS R HARM/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745